Citation Nr: 1130724	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  06-35 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a bilateral kidney condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to December 1966, and from October 1971 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 RO decision, which denied a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a bilateral kidney condition.

In April 2009, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Waco, Texas RO.  A transcript of that proceeding has been associated with the claims folder.

In September 2009, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to compensation under 38 U.S.C.A. § 1151 for a bilateral kidney condition.  Unfortunately, after a thorough review of the Veteran's claims folder, the Board has determined that another remand is necessary before a decision can be made on the Veteran's claim.

By way of background, the Veteran was provided with a VA examination in June 2006 relating to his claim.  In short, the June 2006 VA examiner opined that the Veteran had no kidney disease, noting that his BUN and creatinine levels had returned to normal.  In September 2009, the Board remanded the Veteran's claim so that he could be afforded a new VA examination because the June 2006 VA examiner did not note that the claims file had been reviewed, and because the examiner did not address an October 25, 2005 VA ultrasound record reflecting that the Veteran had a 1.6 centimeter cyst on the lower pole of his left kidney.  Pursuant to the Board's remand, the RO scheduled a new VA examination in February 2010.  The Veteran failed to appear, and the Veteran's claim was returned to the Board for further review.

The Board acknowledges that the Veteran and his representative assert that the Veteran failed to appear to the February 2010 VA examination because the notice of the date and time of the examination was sent to an incorrect address.  In that regard, the Board also acknowledges that a January 2010 notice to the Veteran (that a new VA examination would be scheduled) appears to reflect an incorrect address, and there is no copy of the subsequent notice to the Veteran of the specific date and time of his examination in the claims file.  In light of the fact that notice of the actual date, time, and location of the February 2010 VA examination may never have been sent to the Veteran's correct address, the Board finds that a remand is necessary to schedule another VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for his claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a bilateral kidney condition.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran currently has a condition of either or both kidneys.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current kidney condition (1) was due to the Veteran's willful misconduct, and if not, whether (2) it was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, if so, (3) whether carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination proximately caused the Veteran's kidney condition; or, in the alternative (i.e., regardless of carelessness, negligence, lack of proper skill, etc.), whether any additional disability was due to an event not reasonably foreseeable.

If the Veteran is found not to have any current kidney condition, please explain whether the Veteran has ever had a kidney condition for any period of time since October 2004 (not only since October 2005).

The examiner should consider the Veteran's contentions that he has a kidney condition due to medications prescribed by VA for pain management or hypertension, and that VA has failed to provide timely treatment for a cyst that was found on his kidney (The examiner should note the Veteran's October 25, 2005 diagnosis of a cyst on the left kidney).  Also, please address the notation in the September 15, 2005 VA treatment record relating the Veteran's increased BUN and creatinine to his ACE inhibitor, hctz, and pain relieving medications, as well as the notation in the September 24, 2005 VA treatment record relating the Veteran's increased creatinine to the combination of NSAID and ACE inhibitor medications.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



